Citation Nr: 1339806	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  07-32 723	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left tibia fracture, to include a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The Veteran had active military service from May 1984 to July 1990, and from June 1991 to December 2001.  This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Philadelphia, Pennsylvania RO.  In November 2009, a Travel Board hearing was held before a Veterans Law Judge who is no longer employed by the Board; a transcript of the hearing is included in the claims file.  In May 2009, January 2010, and February 2011, that judge remanded this matter for further development.  The February 2011 remand found that TDIU was part and parcel of the increased rating claim.  The case has been reassigned to the undersigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2009, the Veteran was afforded a Travel Board hearing before a Veterans Law Judge who is no longer with the Board.  The Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In October 2013, the Veteran was offered the opportunity to testify at another Board hearing before a Veterans Law Judge who would decide his case; he responded that he wished to appear before a Veterans Law Judge at the Philadelphia RO.  Because Travel Board hearings are scheduled by the RO, the case must be remanded for that purpose.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing.  This matter should then be processed in accordance with established appellate practices. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

